Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group A, claims 1-9, in the reply filed on 27 Apr. 2021 is acknowledged. 
Applicant cites MPEP § 803 in arguing that one must show that restricted groups are independent or patently distinct and there would be a serious search burden if a restriction is not required.
However, as stated in MPEP § 823:
The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis).  See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT).  However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions 
Applicant argues that unity of invention does exist between Groups A-G because there is a technical relationship that involves the same special technical feature.
However, in their argument, applicant did not point out or describe the special technical feature, or in what way it differed from the special technical feature identified by the examiner.  In the Requirement for Restriction, mailed 18 Mar. 2021, the examiner determined that the invention described in claim 1 was the special technical feature, and examiner showed that claim 1 does not make a contribution over the cited prior art.
Applicant argues that the examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of lack of unity.
However, given that the examiner found prior art that disclosed the shared special technical feature, i.e. multilayer structure of present claim 1, which is identical to the multilayer structure described in the specification, it is clear that the examiner did make the determination in light of the description as required.  Further, while applicants argue that the examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion; however, the examiner is unaware of any requirement to provide detail as to how a claim interpretation is in light of the specification.  Lack of unity a posteriori is established by identifying the common technical feature unifying the claims and demonstrating that that technical feature is known in the prior art.  This was 
Applicant argues that a search of all the claims would not impose a serious burden on the Office.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d).  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups A-G do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraph 4 of the previous Office Action. 
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 27 Apr. 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Patent Application 2013/0034674 A1, published 07 Feb. 2013, hereinafter Yoshida) and evidence provided by TCI.
Regarding claims 1-3 and 9, Yoshida teaches a composite structural material including a base (X) and a layer (Y), in which (Y) includes a reaction product (R) of a metal oxide and a phosphorus compound (B) (Abstract).  Yoshida teaches the metal of the metal oxide is aluminum (paragraph 0068).  Yoshida teaches that more than one type of phosphorus compound may be used (paragraph 0099).  Yoshida teaches using a combination of phosphoric acid and another phosphorous compound, such as phosphonic acid substituted with alkyl group, renders the barrier properties of the resulting composite structure material and the stability of the coating liquid more excellent (paragraph 0099).  Yoshida teaches that the base layer may be a thermoplastic resin or paper (paragraph 0121).  
Yoshida teaches the use of the phosphorus compound N,N,N',N'-ethylenediaminetetrakis(methylenephosphonic acid) (paragraph 0115).  This compound has a hydroxyl group bonded to a polar (i.e. hydroxyl) group by a C2 alkylene group.  There is no explicit disclosure of the phosphonic acid comprising a C3 alkylene group.  However, ethylene and propylene are homologs - compounds differing regularly by the successive addition of the 
In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the C3 alkylene group disclosed in the present claims is but an obvious variant of the C2 alkylene disclosed in Yoshida, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

    PNG
    media_image1.png
    385
    576
    media_image1.png
    Greyscale

TCI Product Number: E0393
N,N,N',N'-ethylenediaminetetrakis(methylenephosphonic acid)
(accessed 18 May 2021)

In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the C3 alkylene group disclosed in the present claims is but an obvious variant of the C2 alkylene disclosed in Yoshida, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 7-8, Yoshida teaches the elements of claim 1, and Yoshida teaches that his multilayer structures have moisture transmission rates of 5 g/(m2-day) or less and oxygen transmission rates of 1 mL/(m2-day-atm) or less (paragraphs 0028).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Yoshida does not disclose the molar ratio of the BH component to the BI component in his formulations, the near-surface molar ratio C/Al, nor the water contact angle of his films.  It is the examiner’s position that these quantities are dependent on the specific phosphorus compounds and aluminum-phosphorus compounds and their ratios in the coatings, so the limitations in these claims would not be inherently satisfied in the invention of Yoshida, since he does not provide guidance on the ratio of these two compounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Birchall and Cassidy (US Patent 4,015,050, published 29 Mar. 1977) teaches an aluminum-phosphate coating with reduced gas permeability.  Inubushi et al. (US Patent Application 2017/0226367 A1, published 10 Aug. 2017, priority 13 Aug. 2014) teaches a three-layer sheet with one layer containing a reaction product of aluminum oxide and a phosphorous compound.  Nishide and Aoki (JP 2005/013929 A, published 20 Jan. 2005) teaches a film .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787